YTB International Announces Financial Results for Quarter Ended September 30, 2010 WOOD RIVER, Ill., Nov. 12, 2010 /PRNewswire-FirstCall/ YTB International, Inc. (OTC Bulletin Board: YTBLA) ("YTB" or the "Company"), a provider of e-commerce business solutions for individual consumers and home-based independent representatives in the United States, Bermuda, the Bahamas, and Canada, today announced its financial results for the quarter ended September 30, 2010. Total net revenue for the third quarter of 2010 was $9.9 million, compared to $15.9 million for the third quarter of 2009.Net loss for the quarter ended September 30, 2010 was ($0.7) million, or ($0.01) per diluted share, compared to a net profit of $0.4 million, or $0.00 per diluted share, for the same period of 2009. The Company's total net revenue for the nine month period ended September 30, 2010, was $28.0 million, compared to $55.3 million for the nine month period ended September 30, 2009.The Company reduced its net loss for the nine months ended September 30, 2010 by $1.5 million to ($1.6) million, or ($0.01) per diluted share, compared to a net loss of ($3.1) million, or ($0.03) per diluted share, for the same period of 2009.From an operating viewpoint, excluding non-cash charges (adjusted operating income(1)), the Company experienced a small profit for the quarter.In addition, the number of active Subscribers increased 11.6% during the three months ended September 30, 2010, from June 30, 2010. "Though third-quarter results were not where we want them to be from a financial standpoint, with regard to Subscriber activity, we are extremely pleased with the positive momentum generated during the third quarter and look to continue this growth in the fourth quarter.Not since the first quarter of 2008 has YTB ended a quarter with an increase in Subscribers.By growing Subscribers, tightly managing costs, and improving our balance sheet, we believe that we are positioned well for future growth," said Robert M. Van Patten, YTB Chief Executive Officer. Van Patten continued, "As we strive to improve and expand the personalized sites, we will continue to seek and offer only value-driven products that provide significant commission opportunities to our Subscribers.We feel that we have accomplished a number of the corporate objectives we sought to achieve over the past few months and now look forward to delivering on our obligation to increase shareholder value while maintaining our ability to deliver high-quality service offerings." J. Scott Tomer, Chairman of YTB, added, "We are thrilled with the results of our marketing initiatives for the quarter ended September 30, 2010.The possibilities are remarkable within our personalized sites and the programs we offer to potential Subscribers.YTB will maintain its focus on key strategic initiatives: improving development of our Independent Marketing Representatives and Broker program, increasing Subscriber retention, and enhancing our product line. About YTB International YTB International, Inc. was recognized as the 29th largest seller of travel in the U.S. in Travel Weekly's 2010 Power List, based on 2009 annual retail value of travel services booked. YTB provides e-commerce business solutions for individual consumers and home-based independent representatives in the United States, Bermuda, the Bahamas and Canada. The Company operates through two subsidiaries: ZamZuu, Inc. (formerly YTB Marketing, Inc. and YourTravelBiz.com, Inc.) and YTB Travel Network, Inc. For more information about YTB, visit http://www.ytb.com or http://www.ytbi.com. Certain matters set forth in this news release may contain forward-looking statements that are provided to assist in the understanding of anticipated future financial performance. However, such performance involves risks and uncertainties that may cause actual results to differ materially from those in such statements. For a discussion of certain factors that may cause such forward-looking statements to differ materially from the Company's actual results, see the Company's reports filed from time to time with the Securities and Exchange Commission, including the Company's Annual Report on Form 10-K for the year ended December 31, 2009. The Company undertakes no obligation to update forward-looking statements to reflect subsequently occurring events or circumstances. For: YTB International, Inc. Media Contact: 618-655-9477 PR@ytb.com YTB International, Inc. Condensed Consolidated Balance Sheets In thousands (Unaudited) September 30, 2010 December 31, 2009 Assets Current assets: Cash $ $ Other current assets, net Total current assets Assets held for sale Property and equipment, net Goodwill Other assets 8 49 Total assets $ $ Liabilities and Stockholders' Equity Current liabilities $ $ Other long-term liabilities Total liabilities Total stockholders' equity Total liabilities and stockholders' equity $ $ YTB International, Inc. Condensed Consolidated Statements of Operations (Unaudited) In thousands, except share and per share data Three months ended September 30, Total net revenues $ $ Operating expenses Operating expenses (exclusive of depreciation and amortization shown below) Depreciation and amortization Total operating expenses Operating (loss) income ) Total other (expense) income ) 11 (Loss) income from continuing operations before income tax provision (benefit) ) Income tax provision (benefit) 25 ) Loss (income) from continuing operations ) Loss from discontinued operations (net of tax) ) ) Net (loss) income $ ) $ Net (loss) income per share: Weighted average shares outstanding - basic and diluted for Class A and Class B shares (Loss) income per share from continuing operations - basic and diluted * $ ) $ Loss per share from discontinued operations - basic and diluted * $ ) $ ) Net (loss) income per share - basic and diluted * $ ) $ *Amounts for Class A and Class B shares are the same under the two-class method. YTB International, Inc. Condensed Consolidated Statements of Operations (Unaudited) In thousands, except share and per share data Nine months ended September 30, Total net revenues $ $ Operating expenses Operating expenses (exclusive of depreciation and amortization shown below) Depreciation and amortization Total operating expenses Operating loss ) ) Total other (expense) income ) 49 Loss from continuing operations before income tax provision (benefit) ) ) Income tax provision (benefit) 78 ) Loss from continuing operations ) ) Loss from discontinued operations (net of tax) ) ) Net loss $ ) $ ) Net loss per share: Weighted average shares outstanding - basic and diluted for Class A and Class B shares Loss per share from continuing operations - basic and diluted * $ ) $ ) Loss per share from discontinued operations - basic and diluted * $ ) $ ) Net loss per share - basic and diluted * $ ) $ ) *Amounts for Class A and Class B shares are the same under the two-class method. YTB International, Inc. Non-GAAP Disclosures (Unaudited) In thousands Three months ended September 30, (1) Operating (loss) income minus non-cash charges Operating (loss) income $ ) $ Depreciation and amortization Non-cash asset write-down/reserves ) Share-based payment expense 64 Miscellaneous 16 30 Non-GAAP adjusted operating income $ $ Nine months ended September 30, Operating loss $ ) $ ) Depreciation and amortization Non-cash asset write-down/reserves Share-based payment expense Miscellaneous 47 86 Non-GAAP adjusted operating income $ $ (1) Adjusted operating income (operating (loss) income minus non-cash expenses) is a non-GAAP financial measure.Generally, a non-GAAP financial measure is a numerical measure of a company's performance, financial position or cash flow that either excludes or includes amounts that are not normally excluded or included in the most directly comparable measure calculated and presented in accordance with GAAP.The Company defines non-GAAP adjusted operating income as GAAP reported operating (loss) income minus non-cash charges such as depreciation, asset write-down/reserves, and share-based payment expense.The Company uses this measure for the purpose of modifying the net loss to reflect only those expenses, which do not reflect a direct cash payment during the measurement period. CONTACT:YTB International, Inc., +1-618-655-9477, PR@ytb.com
